IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-262

                                         No. COA20-885

                                       Filed 19 April 2022

     Forsyth County, Nos. 19 CRS 55896, 56057-62

     STATE OF NORTH CAROLINA

                   v.

     MICHAEL EUGENE CARTER, Defendant.


             Appeal by Defendant from order entered 11 February 2020 by Judge David L.

     Hall in Forsyth County Superior Court. Heard in the Court of Appeals 19 October

     2021.


             Attorney General Joshua H. Stein, by Assistant Attorney General Caden
             William Hayes, for the State.

             Joseph P. Lattimore for Defendant-Appellant.


             INMAN, Judge.


¶1           Following our Supreme Court’s recent decision in State v. Hilton, 378 N.C. 692,

     2021-NCSC-115, and in light of recent amendments to North Carolina’s satellite-

     based monitoring (“SBM”) statutes, we affirm the trial court’s order imposing SBM

     for the sex offender’s life.


                    I.    FACTUAL & PROCEDURAL BACKGROUND

¶2           The facts underlying the sex offender’s convictions are undisputed:
                                           STATE V. CARTER

                                            2022-NCCOA-262

                                           Opinion of the Court



¶3         Defendant-Appellant Michael Eugene Carter (“Defendant”) and his partner,

     Elizabeth Hairston (“Ms. Hairston”), lived together with their child and Ms.

     Hairston’s two other children from prior relationships. At the time they were living

     together, Defendant was a registered sex offender based on a conviction in 2002 for

     solicitation to commit statutory rape.

¶4         In May 2014, Ms. Hairston went out of town for the weekend, leaving the

     children in Defendant’s sole care. While Ms. Hairston was away, Defendant lured

     Ms. Hairston’s 12-year-old daughter, Takira,1 to Ms. Hairston’s bedroom and forced

     her to perform oral sex on him. Defendant silenced Takira by telling her “no one

     would believe her.”

¶5         In June 2014, Defendant again forced Takira to perform oral sex on him and

     digitally penetrated her vagina. On a third occasion, Defendant forced Takira to

     perform oral sex on him in a closet in the home while the other children played

     outside. Ms. Hairston’s father saw Defendant and the child emerge from the closet

     and told Ms. Hairston.

¶6         In late October and early November 2014, Defendant was arrested for various

     traffic violations. Following his release, Defendant assaulted Takira a fourth time,

     forcing her to perform oral sex. Before August of 2015, Takira reported the abuse to




           1   We use a pseudonym to protect the identity of the child.
                                        STATE V. CARTER

                                         2022-NCCOA-262

                                        Opinion of the Court



     her mother. Ms. Hairston confronted Defendant and kicked him out of the home. She

     did not report the abuse to police until 2019.

¶7         In 2019, Defendant was indicted for unlawfully being at a school while a sex

     offender, three charges of sexual offense with a child while in a parental role, three

     charges of indecent liberties with a child, and four charges of first-degree sexual

     offense with a child below the age of thirteen. Defendant pled guilty to all charges.

     Pursuant to the plea agreement, the trial court consolidated the charges and

     sentenced Defendant to 220 to 324 months in prison on 10 February 2020.

¶8         During sentencing, the trial court announced its intent to order SBM along

     with related proposed factual findings. The trial court considered Defendant for SBM

     because he was a recidivist and had committed a sexually violent offense. After

     stating its proposed findings, the trial court asked the case detective to testify about

     Defendant’s prior 2002 conviction.      The State then elicited testimony from the

     detective about Defendant’s past sex offender registration violations.       The State

     presented no further evidence. The trial court recessed the proceeding for additional

     research.

¶9         The next day, after returning from recess, the trial court judge announced, “I

     don’t know that lifetime monitoring is appropriate. What I’m considering is satellite-

     based monitoring as a condition to his five-year post-release supervision[.]” Defense

     counsel objected, asserting that a reasonableness hearing was required under State
                                               STATE V. CARTER

                                                2022-NCCOA-262

                                              Opinion of the Court



       v. Grady, 372 N.C. 509, 831 S.E.2d 542 (2019) (“Grady III”). In response to defense

       counsel’s final objection to SBM’s reasonableness, the trial court said, “I don’t know,

       given that it is not lifetime, I don’t know that the reasonable Fourth Amendment

       concerns that from [sic] the basis of Grady, or post Grady decisions, apply.” Then the

       trial court orally ordered “as a condition of Mr. Carter’s post-release supervision,

       pursuant to [N.C. Gen. Stat. §] 15(a)-1368.4(b)(1), subsection (6), that he be required

       to enroll in satellite-based monitoring for the duration of his post-release supervision,

       as provided by statute.”

¶ 10          In its written judgment, the trial court entered a form order titled “Judicial

       Findings and Order for Sex Offenders––Active Punishment,” AOC-CR-615 (rev.

       11/18), requiring SBM enrollment upon Defendant’s release from prison for his

       “natural life” based on his status as a recidivist.2 Although Defendant committed

       sexual offenses with a child younger than thirteen, the trial court did not check the

       box on the order imposing SBM indicating that fact, which is an independent basis




              2 Our statutes at the time mandated lifetime enrollment for recidivists. N.C. Gen.
       Stat. § 14-208.40A(c) (2019) (“If the court finds that the offender . . . is a recidivist, the court
       shall order the offender to enroll in a satellite-based monitoring program for life.” (emphasis
       added)); see also infra 2. To the extent the trial court’s oral findings conflict with its written
       findings, the trial court’s written findings and order control on appeal. State v. Johnson, 246
       N.C. App. 677, 684 (2016) (“Even if there is some conflict between oral findings and ones that
       are reduced to writing, the written order controls for purposes of appeal.” (citation omitted)).
                                          STATE V. CARTER

                                           2022-NCCOA-262

                                         Opinion of the Court



       for the imposition of lifetime SBM. It is undisputed that Defendant pled guilty to and

       was convicted of committing sexual offenses against a child younger than thirteen.

¶ 11         The trial court entered additional written findings addressing the

       reasonableness of Defendant’s post-release SBM and ordered further trial court

       review after Defendant’s release to consider then-existing technology and

       constitutional standards:

                    1. The defendant was on the Sex-Offender Registry at the
                    time of the present offenses and the Registry was not
                    effective in deterring the defendant’s conduct or providing
                    for public safety;

                    2. The offenses for which the defendant has now been
                    convicted occurred over many dates and over a span of
                    time, indicating persistent child sexual criminal intent and
                    fixation;

                    3. The span between the defendant’s initial conviction for a
                    child sex offense and the present series of offenses indicates
                    a long-standing and persistent tendency and is predictive
                    of future offenses;

                    4. The defendant’s expectation of privacy is necessarily
                    limited during Post-Release Supervision, and the
                    additional Search attendant with Satellite-Based
                    Monitoring during Supervision is reasonable under the
                    circumstances;

                    5. During the commission of the present child sex offenses
                    the defendant repeatedly went upon school property in
                    violation of the North Carolina General Statutes, and
                    furthermore was in the presence and care of unauthorized
                    children in violation of the North Carolina General
                    Statutes, and thus the Sex-Offender Registry and Statutes
                    relating to child sex offenders were not effective in
                                         STATE V. CARTER

                                             2022-NCCOA-262

                                         Opinion of the Court



                    deterring the defendant’s conduct or providing for the
                    public safety.

                    It is further Ordered that the defendant have a Hearing
                    before the Superior Court after his release from the
                    Division of Adult Correction so that the Court may
                    determine the nature and degree that a “Search” such as
                    Satellite-Based Monitoring will constitute under then
                    existing technology, and therefore determine whether
                    Satellite-Based Monitoring is constitutional under then-
                    existing circumstances pursuant to Grady and subsequent
                    case law.

       Defendant timely appealed.

                                       II.     ANALYSIS

       A. Appellate Jurisdiction

¶ 12         As an initial matter, we overrule the State’s contention this issue is not ripe

       for our review. Although the trial court has ordered another reasonableness hearing

       upon Defendant’s release from prison, the trial court has already imposed SBM upon

       Defendant. We have reviewed challenges to the reasonableness of SBM at the time

       it is imposed on many occasions. See, e.g., State v. Hutchens, 272 N.C. App. 156, 162,

       846 S.E.2d 306, 312 (2020) (“Defendant’s SBM order was entered at the same time as

       his sentence, so he will not be subject to SBM until he serves his prison term of

       roughly seven-and-a-half to fourteen-and-a-half years.”); State v. Gordon, 270 N.C.

       App. 468, 474, 840 S.E.2d 907, 913 (2020) (“Defendant was ordered to submit to

       satellite-based monitoring solely due to his conviction of an aggravated offense;

       however, he will not actually enroll in the program for approximately 15 to 20 years,
                                         STATE V. CARTER

                                          2022-NCCOA-262

                                         Opinion of the Court



       after he has completed his active prison sentence. The State filed its satellite-based

       monitoring application at the time of Defendant’s sentencing, in accordance with N.C.

       Gen. Stat. § 14-208.40A.”).

       B. SBM and Fourth Amendment Reasonableness

¶ 13         Defendant asserts the trial court erred by imposing SBM because the State

       failed to present any evidence about the reasonableness of the monitoring and the

       trial court did not conduct a formal hearing on this issue. A recent decision from our

       Supreme Court and legislative amendments to our SBM statutes compel us to

       disagree.

¶ 14         Reviewing a trial court order, we consider “whether the trial judge’s underlying

       findings of fact are supported by competent evidence, . . . and whether those factual

       findings in turn support the judge’s ultimate conclusions of law.’” State v. Williams,

       362 N.C. 628, 632, 669 S.E.2d 290, 294 (2008) (quotation marks and citation omitted).

       We review a trial court’s determination that SBM is reasonable de novo. State v.

       Gambrell, 265 N.C. App. 641, 642, 828 S.E.2d 749, 750 (2019) (citation omitted).

          1. Recent Reasonableness Precedence

¶ 15         The Supreme Court of the United States held in Grady v. North Carolina, 575

       U.S. 306, 191 L. Ed. 2d 459 (2015) (“Grady I”), that the imposition of SBM constitutes

       a warrantless search under the Fourth Amendment and necessitates an inquiry into

       reasonableness under the totality of the circumstances. 575 U.S. at 310, 191 L. Ed.
                                          STATE V. CARTER

                                           2022-NCCOA-262

                                          Opinion of the Court



       2d at 462.

¶ 16         Following that holding by the Supreme Court of the United States, in Grady

       III, our Supreme Court considered whether mandatory lifetime SBM based solely on

       the defendant’s status as a “recidivist” sex offender “is reasonable when ‘its intrusion

       on the individual’s Fourth Amendment interests’ is balanced ‘against its promotion

       of legitimate governmental interests.’” 372 N.C. at 527, 831 S.E.2d at 557 (quoting

       Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 652-53, 132 L. Ed. 2d 564, 574 (1995)).

       After extensive and careful balancing, our Supreme Court concluded:

                    [A]pplication of the relevant portions of N.C.G.S. §§ 14-
                    208.40A(c) and 14-208.40B(c) to individuals in the same
                    category as defendant, under which these individuals are
                    required to submit to a mandatory, continuous,
                    nonconsensual search by lifetime satellite-based
                    monitoring, violates the Fourth Amendment to the United
                    States Constitution. The category to which this holding
                    applies includes only those individuals who are not on
                    probation, parole, or post-release supervision; who are
                    subject to lifetime SBM solely by virtue of being recidivists
                    as defined by the statute; and who have not been classified
                    as a sexually violent predator, convicted of an aggravated
                    offense, or are adults convicted of statutory rape or
                    statutory sex offense with a victim under the age of
                    thirteen.

       Id. at 545, 831 S.E.2d at 568.

¶ 17         This Court, in resolving an array of other SBM appeals, looked to Grady III for

       guidance as to the scope of the reasonableness analysis required by the United States

       Supreme Court in Grady I. See, e.g., State v. Gordon, 270 N.C. App. 468, 469, 840
                                         STATE V. CARTER

                                          2022-NCCOA-262

                                         Opinion of the Court



       S.E.2d 907, 908 (2020), remanded by 379 N.C. 670, 865 S.E.2d 852 (2021); State v.

       Griffin, 270 N.C. App. 98, 106, 840 S.E.2d 267, 273 (2020), remanded by 379 N.C. 671,

       865 S.E.2d 849 (2021); Hutchens, 272 N.C. App. at 160-61, 846 S.E.2d at 310-11. For

       example, the majority opinion set forth factors to be considered in determining

       whether SBM is reasonable under the totality of the circumstances, including an

       offender’s “legitimate” and not “greatly diminished” privacy interests and SBM’s

       “substantial” and “deep, if not unique, intrusion” into them, as weighed against the

       State’s “without question legitimate” interest in monitoring sex offenders. Grady III,

       372 N.C. at 527, 534, 538, 543-44, 831 S.E.2d at 557, 561, 564, 568.

¶ 18         Two years after Grady III, in Hilton, a case involving a defendant whose sex

       offenses fit the legal category of “aggravated,” our Supreme Court narrowly construed

       Grady III’s holding:

                    [T]his Court held the SBM program to be unconstitutional
                    as applied to the narrow category of individuals “who are
                    subject to mandatory lifetime SBM based solely on their
                    status as a statutorily defined ‘recidivist’ who have
                    completed their prison sentences and are no longer
                    supervised by the State through probation, parole, or post-
                    release supervision.” State v. Grady (Grady III), 372 N.C.
                    509, 522, 831 S.E.2d 542, 553 (2019) (footnote omitted).
                    Our Grady III decision, however, left unanswered the
                    question of whether the SBM program is constitutional as
                    applied to sex offenders who are in categories other than
                    that of recidivists who are no longer under State
                    supervision.
                                             STATE V. CARTER

                                              2022-NCCOA-262

                                             Opinion of the Court



       State v. Hilton, 378 N.C. 692, 2021-NCSC-115, ¶ 2.3 Disregarding much of the

       reasoning provided in Grady III, in Hilton, our Supreme Court held “the SBM statute

       as applied to aggravated offenders is not unconstitutional” because the “search

       effected by the imposition of lifetime SBM on the category of aggravated offenders is

       reasonable under the Fourth Amendment.” Id. ¶ 36.4

¶ 19          Hilton does not remove the requirement of a reasonableness hearing

       altogether.    As in cases challenging pre-trial searches as violating the Fourth

       Amendment, trial courts must continue to conduct reasonableness hearings before

       ordering SBM unless a defendant waives his or her right to a hearing or fails to object

       to SBM on this basis. See State v. Ricks, 378 N.C. 737, 2021-NCSC-116, ¶ 10 (“Absent

       an objection, the trial court was under no constitutional requirement to inquire into




              3  The Supreme Court has remanded several SBM decisions by this Court for
       reconsideration in lieu of Hilton’s interpretation of Grady III. See, e.g., State v. Anthony, 379
       N.C. 668, 865 S.E.2d 851 (2021) (remanding to this Court “to reconsider its holding in light
       of State v. Hilton, 378 N.C. 692, 2021-NCSC-115, 862 S.E.2d 806, and State v. Strudwick,
       2021-NCSC-127, 864 S.E.2d 231, as well as the General Assembly’s recent amendments to
       the satellite-based monitoring program”); State v. Cooper, 379 N.C. 669, 865 S.E.2d 855
       (2021) (same); State v. Gordon, 379 N.C. 670, 865 S.E.2d 852 (2021) (same); State v. Griffin,
       379 N.C. 671, 865 S.E.2d 849 (2021) (same); State v. O’Kelly, 379 N.C. 673, 865 S.E.2d 851
       (2021) (same).
               4 To date, the Supreme Court and this Court have applied Hilton’s per se

       reasonableness determination to SBM orders in cases where defendants have been convicted
       of an aggravated offense. See, e.g., State v. Strudwick, 379 N.C. 94, 2021-NCSC-127, ¶ 20
       (declining to follow Grady III and applying Hilton because the defendant was convicted of an
       aggravated offense); State v. McCauley, 2022-NCCOA-80, ¶ 10 (unpublished) (affirming the
       imposition of satellite-based monitoring for a period of ten years following an aggravated
       offender’s release from incarceration).
                                          STATE V. CARTER

                                           2022-NCCOA-262

                                          Opinion of the Court



       the reasonableness of imposing SBM.”).

¶ 20         Since the trial court imposed lifetime SBM in this case and Defendant objected

       on constitutional grounds, the trial court was required to consider whether the

       monitoring was constitutional under the Fourth Amendment. Grady I, 575 U.S. at

       310, 191 L. Ed. 2d at 462. Contrary to Defendant’s assertion, the record reveals the

       trial court grappled with North Carolina’s rapidly evolving jurisprudence on this

       issue, conducted a hearing regarding the facts and applicable law, and weighed the

       State’s interests against Defendant’s expectation of privacy. The trial court heard

       testimony from the State’s witness about Defendant’s 2002 sex offense conviction as

       evidence of his recidivism. It reviewed Defendant’s STATIC-99 assessment, which

       rated Defendant an “average risk” to reoffend. It further considered how Defendant’s

       prior sex offender registration had proved ineffective to deter his conduct or protect

       public safety. Finally, the trial court measured Defendant’s sex offender registry

       violations, including repeatedly going onto school property while registered.         In

       particular, the trial court balanced Defendant’s “long-standing and persistent

       tendency” for sexual abuse, his disposition as a reoffender, and his sex offender

       registry violations, against the State’s interest in protecting the public from a

       recidivist sex offender. Following this fact-specific analysis, the trial court concluded

       SBM was reasonable as applied to Defendant.

¶ 21         We now review the trial court’s determination de novo. Gambrell, 265 N.C.
                                           STATE V. CARTER

                                            2022-NCCOA-262

                                           Opinion of the Court



       App. at 642, 828 S.E.2d at 750.

          2. Fourth Amendment Reasonableness Analysis in this Case

¶ 22          The trial court found Defendant was a recidivist. Because Defendant is a

       recidivist, the trial court was required to order Defendant to “enroll in satellite-based

       monitoring for the duration of his post-release supervision” and the duration of his

       natural life. N.C. Gen. Stat. §§ 15A-1368.4(b1)(6), 14-208.40A(c) (2019) (“If the court

       finds that the offender . . . is a recidivist, the court shall order the offender to enroll

       in a satellite-based monitoring program for life.” (emphasis added)). However, during

       the pendency of this appeal, our legislature amended the SBM statutes, in part, to

       create an avenue by which Defendant may petition a superior court to terminate his

       monitoring after ten years of enrollment. An Act . . . to Address Constitutional Issues

       with Satellite-Based Monitoring, S.L. 2021-138, § 18(i) (“If the petitioner has been

       enrolled in the satellite-based monitoring program for more than 10 years, the court

       shall order the petitioner’s requirement to enroll in the satellite-based monitoring

       program be terminated.” (emphasis added)) and S.L. 2021-182, § 2(e) (collectively to

       be codified at N.C. Gen. Stat. § 14-208.46). Therefore, we consider the reasonableness

       of Defendant’s SBM within the parameters of not only recent Supreme Court

       precedent but also the amended statutes.

              a. Intrusion upon Defendant’s Privacy Interests

¶ 23          An offender subject to post-release supervision has a diminished privacy
                                         STATE V. CARTER

                                          2022-NCCOA-262

                                         Opinion of the Court



       expectation. See Samson v. California, 547 U.S. 843, 844, 165 L. Ed. 2d 250, 254

       (2006) (“An inmate electing to complete his sentence out of physical custody remains

       in the Department of Corrections’ legal custody for the remainder of his term and

       must comply with the terms and conditions of his parole. The extent and reach of

       those conditions demonstrate that parolees have severely diminished privacy

       expectations by virtue of their status alone.”); Hilton, ¶ 29 (“SBM is clearly

       constitutionally reasonable during a defendant’s post-release supervision period.”);

       § 15A-1368.4(b1)(6) (mandating SBM as a condition of post-release supervision for

       recidivists). So SBM as a condition of Defendant’s 60-month period post-release

       supervision is constitutional. Cf. Grady III, 372 N.C. at 546, 831 S.E.2d at 569-70

       (“Our holding is as-applied in the sense that it addresses the current implementation

       of the SBM program and does not enjoin all of the program’s applications or even all

       applications of the specific statutory provision we consider here (authorizing lifetime

       SBM based on a finding that an individual is a recidivist) because this provision is

       still enforceable against a recidivist during the period of his or her State

       supervision[.]”).

¶ 24          Our Supreme Court’s decision in Hilton concluded that for aggravated

       offenders, “the imposition of lifetime SBM causes only a limited intrusion into [the]

       diminished privacy expectation.”     Hilton, ¶ 36.       Defendant is not in the same

       statutorily-defined category of “aggravated offender” as the offender in Hilton. And
                                            STATE V. CARTER

                                             2022-NCCOA-262

                                            Opinion of the Court



       because he has not completed his prison sentence and post-release supervision period,

       he does not fit neatly into Grady III’s limited category of “recidivist”5 not otherwise

       subject to State supervision in the form of imprisonment, post-release supervision,

       parole, or probation. See Grady III, 372 N.C. at 545, 831 S.E.2d at 568. Yet, because

       the trial court enrolled Defendant in SBM solely because of his status as a recidivist,

       we look to Grady III for guidance about the intrusion upon Defendant’s privacy

       interests.

¶ 25          Grady III held recidivists “do not have a greatly diminished privacy interest in

       their bodily integrity or their daily movements merely by being also subject to the

       civil regulatory requirements that accompany the status of being a sex offender. The

       SBM program constitutes a substantial intrusion into those privacy interests . . . [.]”

       Id. at 544-45, 831 S.E.2d at 568. As in Grady III, lifetime monitoring of Defendant

       in this case constitutes a substantial intrusion into his not greatly diminished privacy

       interests well beyond the period of his post-release supervision.            However, the

       opportunity to be freed from monitoring after a period of ten years renders SBM,

       while still serious, something less than the “substantial intrusion” identified in Grady

       III.




              5 Amendments to the SBM statutes also replace “recidivist” with “reoffender,” defining
       a reoffender as, “A person who has two or more convictions for a felony that is described in
       G.S. 14-208.6(4).” S.L. 2021-138, § 18(b) (amending N.C. Gen. Stat. § 14-208.6 (2021)).
                                           STATE V. CARTER

                                           2022-NCCOA-262

                                         Opinion of the Court



             b. State’s Interests in SBM

¶ 26         Next, we consider the State’s interests in monitoring Defendant. In Hilton, the

       Supreme Court acknowledged the paramount purpose of the SBM program to protect

       the public from sex crimes, Hilton, ¶ 42, but it distinguished the State’s interest in

       monitoring recidivists from its interest in monitoring aggravated offenders:

                    [W]e opined in Grady III that the State’s “interests [in
                    protecting the public through SBM] are without question
                    legitimate.” Grady III, 372 N.C. at 543, 831 S.E.2d at 568.
                    There, however, our analysis applied only to the recidivist
                    category. Id. at 522, 831 S.E.2d at 553. Notably, we made
                    the following observation regarding the recidivist category:

                          [l]ifetime monitoring for recidivists is
                          mandated by our statute for anyone who is
                          convicted of two sex offenses that carry a
                          registration requirement. A wide range of
                          different offenses are swept into this category.
                          For example, a court is required to impose
                          lifetime SBM on an offender who twice
                          attempts to solicit a teen under the age of
                          sixteen in an online chat room to meet with
                          him, regardless of whether the person
                          solicited was actually a teen or an undercover
                          officer, or whether any meeting ever
                          happened.

                    Id. at 544, 831 S.E.2d at 568. Unlike the recidivist
                    category, the aggravated offender category applies only to
                    a small subset of individuals who have committed the most
                    heinous sex crimes.

       Id. ¶ 21. The Court further explained, “after our decision in Grady III, the three

       categories of offenders who require continuous lifetime SBM to protect public safety
                                             STATE V. CARTER

                                              2022-NCCOA-262

                                             Opinion of the Court



       are (1) sexually violent predators, (2) aggravated offenders, and (3) adults convicted

       of statutory rape or a sex offense with a victim under the age of thirteen.” Id. ¶ 23

       (footnote omitted).

¶ 27          In this case, Defendant was convicted of committing sex offenses against a

       child under the age of thirteen. So we must follow the Supreme Court’s holding in

       Hilton that he requires continuous lifetime SBM to protect public safety. Id.

              c. Efficacy of SBM

¶ 28          Relying on the same study our General Assembly included as a legislative

       finding in its recent amendments to the State’s SBM program, the Supreme Court in

       Hilton relieved the State of its burden to demonstrate the efficacy of SBM in

       promoting the State’s interests on an individualized basis and concluded SBM is

       generally effective in reducing recidivism. Id. ¶ 28 (“These studies demonstrate that

       SBM is efficacious in reducing recidivism. Since we have recognized the efficacy of

       SBM in assisting with the apprehension of offenders and in deterring recidivism,

       there is no need for the State to prove SBM’s efficacy on an individualized basis.)”.6


              6  We note the tension between our Supreme Court’s reliance on a legislative finding
       in Hilton and the Court’s previous descriptions of legislative findings. See Hest Techs., Inc.
       v. State ex rel. Perdue, 366 N.C. 289, 294, 749 S.E.2d 429, 433 (2012) (opining that legislative
       findings “have no magical quality to make valid that which is invalid” (citation omitted));
       Martin v. N.C. Hous. Corp., 277 N.C. 29, 44, 175 S.E.2d 665, 673 (1970) (explaining legislative
       findings are entitled to limited deference in determining the constitutionality of legislative
       amendments). See also Jamie Markham, UNC Sch. of Gov’t, Revisions to North Carolina’s
       Satellite-Based Monitoring Law, (Oct. 11, 2021) https://nccriminallaw.sog.unc.edu/revisions-
       to-north-carolinas-satellite-based-monitoring-law/.
                                         STATE V. CARTER

                                          2022-NCCOA-262

                                         Opinion of the Court



¶ 29         Hilton compels us to conclude that the State was not required to present

       further evidence of the efficacy of SBM monitoring in this case “because the SBM

       program serves a legitimate government interest.” Id. ¶ 29.

             d. Totality of the Circumstances

¶ 30         Considering the totality of the circumstances, we weigh SBM’s serious

       intrusion into Defendant’s not “greatly diminished privacy interest,” Grady III, 372

       N.C. at 543, 831 S.E.2d at 568, against the State’s paramount interest in protecting

       the public through lifetime monitoring of offender’s convicted of a sexual offense with

       a child under the age of thirteen and the declared efficacy of SBM in promoting those

       interests, Hilton, ¶¶ 23, 28, in the context of our recently amended and enacted SBM

       statutes. We are compelled by the Supreme Court’s holding in Hilton to hold the

       search of Defendant as imposed is reasonable and therefore constitutional under the

       Fourth Amendment. We affirm the trial court’s order in this regard.

       C. Trial Court’s Authority to Order a Second Reasonableness Hearing

¶ 31         Defendant also contends the trial court was without statutory authority and

       jurisdiction to order Defendant to appear for a second SBM hearing after completing

       his prison sentence. We agree, in part.

¶ 32         Assuming arguendo Defendant is aggrieved by this portion of the trial court’s

       order, our “SBM statutes do not provide for reassessment of [a] defendant’s SBM

       eligibility based on the same reportable conviction, after the initial SBM
                                    STATE V. CARTER

                                    2022-NCCOA-262

                                   Opinion of the Court



determination is made based on that conviction.” State v. Clayton, 206 N.C. App. 300,

305-06, 697 S.E.2d 428, 432 (2010). Section 14-208.40A of our General Statutes

provides:

             (a) When an offender is convicted of a reportable conviction
             as defined by G.S. 14-208.6(4), during the sentencing phase,
             the district attorney shall present to the court any evidence
             that (i) the offender has been classified as a sexually violent
             predator pursuant to G.S. 14-208.20, (ii) the offender is a
             reoffender, (iii) the conviction offense was an aggravated
             offense, (iv) the conviction offense was a violation of G.S.
             14-27.23 or G.S. 14-27.28, or (v) the offense involved the
             physical, mental, or sexual abuse of a minor.

             ...

             (c) If the court finds that the offender has been classified as
             a sexually violent predator, is a reoffender, has committed
             an aggravated offense, or was convicted of G.S. 14-27.23 or
             G.S. 14-27.28, the court shall order the offender to enroll in
             a satellite-based monitoring program for life.

N.C. Gen. Stat. § 14-208.40A (a),(c) (2021) (emphasis added). Section 14-208.40B

provides a different mechanism for the trial court to hold an SBM hearing only when

there is no previous determination that the offender enroll in SBM.             Id. § 14-

208.40B(a) (2021) (“When an offender is convicted of a reportable conviction as

defined by G.S. 14-208.6(4), and there has been no determination by a court on whether

the offender shall be required to enroll in satellite-based monitoring . . . .”) (emphasis

added)); see also State v. Kilby, 198 N.C. App. 363, 367, 679 S.E.2d 430, 432-33 (2009)

(holding Section 14-208.40B(a) “applies in cases in which the offender has been
                                          STATE V. CARTER

                                           2022-NCCOA-262

                                          Opinion of the Court



       convicted of an applicable conviction and the trial court has not previously

       determined whether the offender must be required to enroll in SBM”).

¶ 33          Here, the trial court ordered Defendant enroll in SBM during the sentencing

       phase pursuant to Section 14-208.40A based on his reportable 10 February 2020 sex

       offense convictions.   The trial court did not have statutory authority to require

       another reasonableness hearing at the end of Defendant’s active sentence or make a

       second eligibility determination by the mechanism provided in Section 14-208.40B

       based on those same convictions. Clayton, 206 N.C. App. at 305-06, 697 S.E.2d at

       432.

¶ 34          However, SBM is a “civil, regulatory scheme,” State v. Bowditch, 364 N.C. 335,

       352, 700 S.E.2d 1, 13 (2010), and the trial court maintains continuing jurisdiction

       over its civil actions. N.C. Gen. Stat. § 7A-20 (2021) (“[O]riginal general jurisdiction

       of all justiciable matters of a civil nature cognizable in the General Court of Justice

       is vested in the aggregate in the superior court division and the district court division

       as the trial divisions of the General Court of Justice.”). The trial court also retains

       authority to modify its own civil judgments.        See Hilton, ¶ 34 (“Since the SBM

       program is civil in nature, the North Carolina Rules of Civil Procedure govern. As

       such, a defendant may also seek removal of SBM[.]” (citing N.C. Gen. Stat. § 1A-1,

       Rule 60(b)(6) (2019)). For example, as noted above, the legislature has created an

       avenue by which an offender who has been enrolled in SBM for a period of more than
                                            STATE V. CARTER

                                             2022-NCCOA-262

                                            Opinion of the Court



       ten years may petition the superior court to have their monitoring terminated. S.L.

       2021-138, § 18(i) and 2021-182 § 2(e) (to be codified at § 14-208.46).

¶ 35         We vacate the portion of the trial court’s order requiring a second

       reasonableness hearing after Defendant’s release. Our holding does not otherwise

       affect the trial court’s continuing authority to amend or modify its own orders or

       Defendant’s ability to petition the trial court for modification or termination pursuant

       to our statutes.

                                     III.     CONCLUSION

¶ 36         For the reasons set forth above, we affirm the trial court’s SBM order in part

       and vacate the portion which orders a second SBM hearing after Defendant’s release.

             AFFIRMED IN PART; VACATED IN PART.

             Chief Judge STROUD and Judge GORE concur.